Name: Commission Implementing Decision (EU) 2017/552 of 22 March 2017 concerning the consistency of the targets in the key performance areas of capacity and cost-efficiency included in the revised functional airspace block plan submitted by Switzerland pursuant to Regulation (EC) No 549/2004 with the Union-wide performance targets for the second reference period (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: international law;  air and space transport;  Europe;  transport policy;  accounting;  organisation of transport
 Date Published: 2017-03-24

 24.3.2017 EN Official Journal of the European Union L 79/8 COMMISSION IMPLEMENTING DECISION (EU) 2017/552 of 22 March 2017 concerning the consistency of the targets in the key performance areas of capacity and cost-efficiency included in the revised functional airspace block plan submitted by Switzerland pursuant to Regulation (EC) No 549/2004 with the Union-wide performance targets for the second reference period (Only the German, French and Italian texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Agreement between the European Community and the Swiss Confederation on Air Transport (the Agreement) (1), Having regard to Regulation (EC) No 549/2004 of the European Parliament and the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (2), as incorporated into the Agreement, and in particular Article 11(3)(c) thereof, Having regard to Commission Implementing Regulation (EU) No 390/2013 of 3 May 2013 laying down a performance scheme for air navigation services and network functions (3), and in particular Article 15(2) thereof, Whereas: (1) In accordance with Regulation (EC) No 549/2004, as incorporated into the Agreement, the Member States and Switzerland are to adopt national or functional airspace block (FAB) plans, including binding national targets or targets at the level of FABs, ensuring consistency with the Union-wide performance targets. Regulation (EC) No 549/2004 also provides that the Commission is to assess the consistency of those targets on the basis of the assessment criteria referred to in point (d) of Article 11(6) of that Regulation. Detailed rules in this regard have been set out in Implementing Regulation (EU) No 390/2013. (2) Switzerland, as regards functional airspace block Europe Central (FABEC), submitted such a plan to the Commission. Pursuant to Commission Implementing Decision (EU) 2015/1056 (4), Switzerland revised the plan and the targets included therein. However, by means of Implementing Decision (EU) 2017/258 (5), the Commission established that the revised performance targets concerning the key performance areas of capacity for FABEC as a whole and cost-efficiency for Switzerland, as well as the appropriate measures included in the revised plan, were still not adequate, and that Switzerland is to take certain corrective measures leading to further revised performance targets so as to address inconsistencies with the Union-wide targets. (3) On 30 January 2017 Switzerland submitted a further revised plan including corrective measures leading to further revised performance targets. Those revised targets and corrective measures were subsequently assessed by the Commission. (4) Concerning the key performance area of capacity, the consistency of those targets for en route air traffic flow management (ATFM) delay has been assessed, in accordance with the principle laid down in point 4 of Annex IV to Implementing Regulation (EU) No 390/2013, by using the respective FAB reference values for capacity that, when applied, ensure at Union level that the Union-wide performance target is met, calculated by the Network Manager and set out in the Network Operations Plan (2014-2018/2019) in its most recent version. That assessment has demonstrated that those targets are consistent with the relevant Union-wide performance targets. (5) Concerning the key performance area of cost-efficiency, those targets expressed in en route determined unit costs, have been assessed, in accordance with the principles laid down in point 5, in conjunction with point 1, of Annex IV to Implementing Regulation (EU) No 390/2013, by taking account of the trend of en route determined unit costs over the second reference period and the combined period of the first and the second reference period (2012-2019), the number of service units (traffic forecast) and the level of en route determined unit costs in comparison to Member States having a similar operational and economic environment. That assessment has demonstrated that those targets are consistent with the relevant Union-wide performance targets. (6) Therefore, the corrective measures taken by Switzerland, as regards FABEC, are consistent with Implementing Decision (EU) 2017/258 and the targets concerning the key performance areas of capacity and cost-efficiency included in the revised performance plan submitted by Switzerland are consistent with the Union-wide performance targets in those areas for the second reference period (2015-2019). It is appropriate, for reasons of clarity and legal certainty, to establish that finding by means of this Decision and notify Switzerland thereof. (7) The Commission has consulted Switzerland on this Decision, in accordance with Article 19(2) of the Agreement. (8) The measures provided for in this Decision are in accordance with the opinion of the Single Sky Committee, HAS ADOPTED THIS DECISION: Article 1 The targets concerning the key performance areas of capacity and cost-efficiency included in the revised FABEC performance plan submitted by Switzerland pursuant to Regulation (EC) No 549/2004, as incorporated in the Agreement, listed in the Annex, are consistent with the Union-wide performance targets for the second reference period set out in Commission Implementing Decision 2014/132/EU (6). Article 2 This Decision is addressed to the Swiss Confederation. Done at Brussels, 22 March 2017. For the Commission Violeta BULC Member of the Commission (1) OJ L 114, 30.4.2002, p. 73. (2) OJ L 96, 31.3.2004, p. 1. (3) OJ L 128, 9.5.2013, p. 1. (4) Commission Implementing Decision (EU) 2015/1056 of 30 June 2015 concerning the inconsistency of certain targets included in the national or functional airspace block plan submitted by Switzerland pursuant to Regulation (EC) No 549/2004 of the European Parliament and of the Council with the Union-wide performance targets for the second reference period and setting out recommendations for the revision of those targets (OJ L 171, 2.7.2015, p. 18). (5) Commission Implementing Decision (EU) 2017/258 of 13 February 2017 concerning revised performance targets and appropriate measures included in the national or functional airspace block plan submitted by Switzerland pursuant to Regulation (EC) No 549/2004 of the European Parliament and of the Council that are not adequate in respect to the Union-wide performance targets for the second reference period and setting out obligations for corrective measures (OJ L 38, 15.2.2017, p. 71). (6) Commission Implementing Decision 2014/132/EU of 11 March 2014 setting the Union-wide performance targets for the air traffic management network and alert thresholds for the second reference period 2015-19 (OJ L 71, 12.3.2014, p. 20). ANNEX Performance targets in the key performance areas of capacity and cost-efficiency included in the revised national or functional airspace block plans submitted by Switzerland pursuant to Regulation (EC) No 549/2004 found to be consistent with the Union-wide performance targets for the second reference period Key performance area of capacity En route air traffic flow management (ATFM) delay in min/flight Member State FAB FAB target en route capacity 2015 2016 2017 2018 2019 [Belgium/Lux] FAB EC 0,48 0,49 0,42 0,42 0,43 [France] [Germany] [The Netherlands] Switzerland Key performance area of cost-efficiency Legend: Key Item Units (A) Total en route determined costs (in nominal terms and in national currency) (B) Inflation rate (%) (C) Inflation index (100 = 2009) (D) Total en route determined costs (in real 2009 prices and in national currency) (E) Total en route services units (TSUs) (F) En route determined unit cost (DUC) (in real 2009 prices and in national currency) FAB EC Charging zone: Switzerland  Currency: CHF 2015 2016 2017 2018 2019 (A) 158 188 309 156 222 383 157 901 505 157 939 446 159 353 943 (B)  1,0 % 0,0 % 0,5 % 1,0 % 1,0 % (C) 99,1 99,1 99,6 100,6 101,6 (D) 159 633 416 157 649 529 158 551 235 157 019 140 156 856 827 (E) 1 452 683 1 470 066 1 490 591 1 512 889 1 565 000 (F) 109,89 107,24 106,37 103,79 100,23